492 So.2d 1099 (1986)
James Edward SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 85-2846.
District Court of Appeal of Florida, Fourth District.
July 16, 1986.
Richard L. Jorandby, Public Defender, and Margaret Good, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Noel A. Pelella, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We previously reversed and remanded because we concluded that only one of the grounds recited by the trial court for revocation of appellant's probation was valid. Williams v. State, 475 So.2d 272 (Fla. 4th DCA 1985). On remand, the trial court, based on the evidence at the prior hearing, came to the same conclusion, and sentenced appellant. It failed to enter a formal order of revocation of probation. Appellant claims error because the trial court would not allow a second evidentiary hearing. We hold that it was not necessary for it to do so as appellant was given an opportunity to explain his failure to file monthly reports at the initial hearing. Accordingly, we affirm but remand with direction to enter a formal order of revocation of probation, nunc pro tunc December 9, 1985.
GLICKSTEIN, WALDEN and STONE, JJ., concur.